DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-11, 13-17 are objected to because of the following informalities: 
Claims 2-10: the preamble recites “An assembly for a syringe”. However, it should recite “The assembly for a syringe” since it was introduced in claim 1.
Claim 11: In lines 1-2, “an assembly for a syringe according to claim 1” should recite “the assembly for a syringe according to claim 1” since it was introduced in claim 1.
Claim 11: On line 2, “said barrel” should recite “said barrel body” to coincide with previous recitations of the element.
Claims 13-16: the preamble recites “A seal cap for a piercing needle-attached barrel”. However, it should recite “The seal cap for a piercing needle-attached barrel” since it was introduced in claim 12.
Claim 15: On line 2, “metal soap” is missing an article and should recite “a metal soap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said piercing needle tip has been pierced into said pierceable part of said seal cap” in lines 10-11. It is unclear what the metes and bounds of the claim are since claim 1 is an apparatus claim while this passage is directed to a method. For the sake of examination, the limitation will be interpreted as reciting “said piercing needle tip is configured to pierce into said pierceable part of said seal cap”.
Claim 8 recites the limitation “which is subjected to high-pressure steam sterilization” in lines 1-2. It is unclear what the metes and bounds of the claim are since claim 1 is an apparatus claim while claim 8 is a method claim. For the sake of examination, the limitation will be interpreted as reciting “which is configured to be subjected to high-pressure steam sterilization”.
Claim 11 recites the limitation “A prefilled syringe comprising an assembly for a syringe according to claim 1”. It is unclear if “an assembly for a syringe” is the same or different than the one recited in claim 1. For the sake of examination, the limitation will be interpreted as reciting “A prefilled syringe comprising the assembly for a syringe according to claim 1”.
Claim 12 recites the limitation “said piercing needle” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a piercing needle”
Claim 17 recites the limitation “A package, for an assembly for a syringe, for accommodating a plurality of assemblies for syringes according to claim 1” in lines 1-2. It is unclear if “an assembly for a syringe” is the same of different one than recited in claim 1. Additionally, it is unclear what the plurality of assemblies is referring to since claim 1 only discloses a single assembly. For the sake of examination, the assembly for a syringe according to claim 1, for accommodating a plurality of the assemblies for syringes”.
Claim 17 recites the limitation “a plurality of said assemblies for syringes” in lines 7. It is unclear if “a plurality of said assemblies for syringes” is the same or different ones than recited in lines 1-2 of claim 17. For the sake of examination, the limitation will be interpreted as reciting, “the plurality of said assemblies for syringes”.
Claim 17 recites the limitation “wherein said package is subjected to high-pressure steam sterilization” in line 14. It is unclear what the metes and bounds of the claim are since claim 17 is an apparatus claim while this phrase is directed to a method. For the sake of examination, the limitation will be interpreted as reciting “wherein said package is configured to be subjected to high-pressure steam sterilization”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0296757) in view of Ishii (US 2007/0299402).
Regarding claim 1, Maeda discloses an assembly for a syringe (assembly of Fig. 1a) comprising a piercing needle-attached barrel (5, Fig 1a) including a barrel body (2, Fig 1a) having a piercing needle mounting portion (3, Fig 1a) and a hollow piercing needle (4, Fig 1a) which has a 5piercing needle tip (tip of needle 4, Fig 1a) at a distal end thereof and whose proximal end portion is fixed to said piercing needle mounting portion (See Fig 1a); and a seal cap (1, Fig 1a) for sealing said piercing needle tip (Para 0005); wherein said seal cap has a pierceable part (7, Fig 1b) into which said piercing needle can be pierced (See Fig. 1b); 10said seal cap is water vapor permeable (Para 0134); said piercing needle tip has been pierced into said pierceable part of said seal cap (See Fig 1b); and at least said pierceable part of said seal cap is formed of an elastic material containing silicone rubber (Para 0040 and 0052; the silicone rubber or non-diene rubber can be up to 80 parts by mass on 100 parts by mass of the total rubbers) as a main material thereof 15and a lubricant (Para 0116).
Maeda is silent regarding the elastic material containing silicone particles.
Ishii teaches an assembly for a syringe (25, Fig 5) comprising an elastic material containing silicone rubber as a main material, carbon nanotubes, and silicone particles (Para 0073, lines 1-3).
Modifying the elastic material disclosed by Maeda wherein an objective is to reduce needle stick resistance (Para 0061 –Maeda) to further comprise silicone particles as taught by Ishii would result in an elastic material that has a rough surface due to the fine silicone particles resulting in a highly slidable surface (Para 0073, lines 9-11 -Ishii).

Regarding claim 2, the modified invention of Maeda and Ishii discloses said seal cap (1, Fig 1a -Maeda) is entirely formed of said elastic material (Para 0120 –Maeda).
Regarding claim 3, the modified invention of Maeda and Ishii discloses said seal cap (1, Fig 1a -Maeda) has a closed distal end part (distal end of 1, Fig 1a -Maeda), an open proximal end part (8, Fig 1a -Maeda), a hollow part (6, Fig 1a -Maeda) 20into which at least a distal end portion of said piercing needle can be inserted (See Fig 1b -Maeda), and said pierceable part (7, Fig 1b -Maeda) into which said piercing needle tip inserted into said hollow part can be pierced (See Fig 1b; Para 0145 -Maeda).
Regarding claim 4, the modified invention of Maeda and Ishii discloses said silicone particles (Para 0073 -Ishii) are spherical silicone particles (Para 0120 –Ishii; “Tospearl 145” are spherical silicone particles).
Regarding claim 5, the modified invention of Maeda and Ishii discloses said silicone particles (Para 0073 -Ishii) are at least one kind selected from among silicone rubber particles, silicone resin particles (Para 0073 –Ishii; the fine particles are of the silicone resin), and silicone composite particles.
Regarding claim 8, the modified invention of Maeda and Ishii discloses the assembly (assembly of Fig. 1a -Maeda) is subjected to high-pressure steam sterilization (Para 0007 –Maeda).
Regarding claim 9, the modified invention of Maeda and Ishii discloses said silicone rubber contained in said elastic material is crosslinked (Para 0120 –Maeda).
Regarding claim 10, the modified invention of Maeda and Ishii discloses said seal cap (1, Fig 1a -Maeda) has a closed distal end part (distal end of 1, Fig 1a -Maeda), an open proximal end part (8, Fig 1a -Maeda), a hollow part (6, Fig 1a -Maeda) into which said piercing needle can be inserted (See Fig 1b -
Regarding claim 11, the modified invention of Maeda and Ishii discloses a prefilled syringe comprising an assembly for a syringe according to claim 1 (See rejection of claim 1 above), a gasket which is accommodated inside said barrel and liquid-tightly slidable inside said barrel body, and a medical agent filled inside a space formed of said piercing needle-attached barrel and said gasket (Para 0006 –Maeda).
Regarding claim 12, Maeda discloses a seal cap (1, Fig 1a) for a piercing needle-attached barrel (5, Fig 1a) having a pierceable part (7, Fig 1b) into which said piercing needle (4, Fig 1a) can be pierced (See Fig. 1b) and is water vapor permeable (Para 0134), and at least said pierceable part of said seal cap is formed of an elastic material containing silicone rubber (Para 0040 and 0052; the silicone rubber or non-diene rubber can be up to 80 parts by mass on 100 parts by mass of the total rubbers) as a main material thereof and a lubricant (Para 0116).
Maeda is silent regarding the elastic material containing silicone particles.
Ishii teaches an assembly for a syringe (25, Fig 5) comprising an elastic material containing silicone rubber as a main material, carbon nanotubes, and silicone particles (Para 0073, lines 1-3).
Modifying the elastic material disclosed by Maeda wherein an objective is to reduce needle stick resistance (Para 0061 –Maeda) to further comprise silicone particles as taught by Ishii would result in an elastic material that has a rough surface due to the fine silicone particles resulting in a highly slidable surface (Para 0073, lines 9-11 -Ishii).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic material disclosed by Maeda to further comprise silicone 
Regarding claim 13, the modified invention of Maeda and Ishii discloses said seal cap (1, Fig 1a -Maeda) is entirely formed of said elastic material (Para 0120 –Maeda).
Regarding claim 14, the modified invention of Maeda and Ishii discloses said silicone particles (Para 0073 -Ishii) are at least one kind selected from among silicone rubber particles, silicone resin particles (Para 0073 –Ishii; the fine particles are of the silicone resin), and silicone composite 43particles consisting of silicone rubber powder whose surface is coated with silicone resin.
Regarding claim 16, the modified invention of Maeda and Ishii discloses said seal cap (1, Fig 1a -Maeda) has a closed distal end part (distal end of 1, Fig 1a -Maeda), an open proximal end part (8, Fig 1a -Maeda), a hollow part (6, Fig 1a -Maeda) into which at least a distal end portion of said piercing needle can be inserted (See Fig 1b -Maeda), and said pierceable part (7, Fig 1b -Maeda) into which said piercing needle tip inserted into said hollow part can be pierced (See Fig 1b; Para 0145 -Maeda).
Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0296757) in view of Ishii (US 2007/0299402) and further in view of Conzone (US 2013/0338606).
Regarding claim 6, the modified invention of Maeda and Ishii discloses all of the elements of the invention as discussed above. The modified invention discloses a lubricant (Para 0116 –Maeda), however, does not explicitly disclose said lubricant is at least one kind selected from among metal soap, higher fatty acid, 30higher aliphatic alcohol, higher aliphatic amine, and higher aliphatic amide.
Conzone teaches a self-lubricating material (Para 0019, lines 14-28) comprising silicone and further containing lubricants such magnesium stearate or zinc stearate (Para 0070, lines 1-12).
Modifying the lubricant disclosed by Maeda and Ishii to instead be a metal soap such as magnesium stearate or zinc stearate as taught by Conzone would result in a self-lubricating material that exhibits sufficient lubricity (Para 0019, lines 1-7).

Regarding claim 7, the modified invention of Maeda, Ishii, and Conzone discloses said metal soap is at least one kind selected from among zinc stearate (Para 0070, lines 1-12 -Conzone), calcium stearate, barium stearate, lithium stearate, magnesium stearate (Para 0070, lines 1-12 -Conzone), calcium laurate, barium laurate, zinc laurate, calcium ricinoleate, barium ricinoleate, zinc 5ricinoleate, and zinc octylate.
Regarding claim 15, the modified invention of Maeda and Ishii discloses all of the elements of the invention as discussed above. The modified invention discloses a lubricant (Para 0116 –Maeda), however, does not explicitly disclose said lubricant is metal soap.
Conzone teaches a self-lubricating material (Para 0019, lines 14-28) comprising silicone and further containing lubricants such magnesium stearate or zinc stearate (Para 0070, lines 1-12).
Modifying the lubricant disclosed by Maeda and Ishii to instead be a metal soap such as magnesium stearate or zinc stearate as taught by Conzone would result in a self-lubricating material that exhibits sufficient lubricity (Para 0019, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lubricant disclosed by Maeda and Ishii to instead be a metal soap such as magnesium stearate or zinc stearate as taught by Conzone in order to improve the haptic sensation or sensory feel of the surface of the seal cap (Para 0070, lines 1-3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2017/0296757) in view of Ishii (US 2007/0299402) and further in view of Okihara (US 2014/0353190).

Okihara teaches a package (80, Fig 1), for an assembly for a syringe (10, Fig 5), for accommodating a plurality of assemblies for syringes (Para 0084), comprising; a container body (40, Fig 1) whose upper surface is open and which has shape retainability (See Fig. 2), a barrel holding member (30, Fig 2) capable of holding a plurality of said 15assemblies for syringes (Para 0084), a plurality of said assemblies for syringes held by said barrel holding member (Para 0084), and a sheet-shaped lid member (50, Fig 2) which airtightly seals said open upper surface of said container body and is peelable therefrom (Para 0061-0062), and  20an air-permeable part (60, Fig 2), having bacteria impermeability and sterilizing gas permeability (Para 0055), which is provided on said container body or on said lid member, and wherein said package is subjected to high-pressure steam sterilization (Para 0007).
Modifying the assembly for a syringe disclosed by Maeda and Ishii to include a package as taught by Okihara would result in a package that can accommodate a plurality of assemblies for syringes according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly for a syringe disclosed by Maeda and Ishii to include a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783